IN THE COURT OF APPEALS OF IOWA

                                  No. 15-2044
                             Filed August 17, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JOHNNY L. HOVENGA,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Cerro Gordo County, Karen

Kaufman Salic, District Associate Judge.



      The defendant challenges the sufficiency of the evidence supporting his

conviction for interference with official acts while displaying a weapon.

AFFIRMED.



      Joseph R. Lapointe, Mason City, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant

Attorney General, for appellee.



      Considered by Potterfield, P.J., and Mullins and McDonald, JJ.
                                          2


MCDONALD, Judge.

       Johnny Hovenga challenges the sufficiency of the evidence supporting his

conviction for interference with official acts while displaying a weapon, in violation

of Iowa Code section 719.1(1)(f) (2015). The evidence showed two plain clothes

police officers executed an arrest warrant at Hovenga’s mother’s house. The

officers entered the home with the mother’s consent and identified themselves as

officers. Hovenga, who resided with his mother, retreated to his bedroom. The

officers followed Hovenga to the bedroom. The officers repeatedly identified

themselves as officers and openly displayed their badges on lanyards around

their necks.   Hovenga pulled a knife on the officers and resisted, opposed,

hindered, and delayed his arrest for several minutes before finally setting the

knife down and submitting to arrest after a third officer arrived at the scene.

       When viewing the evidence in the light most favorable to the verdict, we

conclude the verdict is supported by substantial evidence. See State v. Sanford,

814 N.W.2d 611, 615 (Iowa 2012) (setting forth standard of review); State v.

Buchanan, 549 N.W.2d 291, 294 (Iowa 1996) (“The purpose of criminalizing

conduct that interferes with official police action is to enable officers to execute

their peace-keeping duties calmly, efficiently, and without hindrance. . . . The

only question should be whether the officer’s acts were hindered.”); State v.

Donner, 243 N.W.2d 850, 854 (Iowa 1976) (“It is sufficient if the person charged

engaged in actual opposition to the officer through the use of actual or

constructive force making it reasonably necessary for the officer to use force to

carry out his duty.”); State v. Betts, No. 14-0464, 2016 WL 3003344, at *4 (Iowa

Ct. App. May 25, 2016) (“Obstruct has been defined as to interpose obstacles or
                                         3

impediments, to hinder, impede, or in any manner intrude or prevent.”); State v.

Bushnell, No. 13-0236, 2014 WL 970025, at *3 (Iowa Ct. App. Mar. 12, 2014)

(affirming conviction where defendant retreated to interior room); State v.

Schmidt, No. 99-174, 2001 WL 195035, at *2 (Iowa Ct. App. Feb. 28, 2001)

(“However, physical contact is not necessary to violate section 719.1.”).

       We affirm the judgment of the district court without further opinion. See

Iowa Ct. R. 21.26(1)(a), (b), (e).

       AFFIRMED.